Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejection of the previous office action, not repeated below are withdrawn based upon the amendments and arguments.   Responses to the arguments of the applicant are presented after the first rejection they are directed to. The 112 rejection are withdrawn. The rejections based in part upon Peter (euspen) or Park et al. (Proc SPIE) are withdrawn for the reasons advanced by the applicant.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zwol et al. WO 2017102379.
Zwol et al. WO 2017102379 teaches with respect to figure 7,  silicon layers (41) with a thickness of 8 nm, non-metallic layers (42) with 2 nm thicknesses and silicon compound layers 

With respect to claims 1and 3, It would have been obvious to form the pellicle film of Figure 9 which includes a (base) silicon layer (41), an anti-migration layer (47) of at least one of Mo or Ti and a capping layer (46) on each side Ru as discussed at [0096-00100] with thicknesses to yields a EUVT of 87-87.7% based upon the 87-88% range and EUVR below 0.04 disclosed at [0142] and couple this to a silicon frame known to be useful in the EUV pellicle art as evidenced by Zwol et al. WO 2017102379 at [0050]. 
With respect to claims 1 and 3-6, it would have been obvious to form a SiN/p-Si/SiN/Mo/Ru similar to that taught at [0142] based upon the teaching of nitride outer layers as an alternative or oxides in table 2 and couple this to a silicon frame known to be useful in the EUV pellicle art as evidenced by Zwol et al. WO 2017102379 at [0050].  Further it would have been obvious to replace the Mo with Zr based upon similar placement in the ZrO2/SiN/p-Si/SiN/Mo/Ru, B/SiN/p-Si/SiN/Mo/B and B/SiN/p-Si/SiN/Zr/B structures disclosed at [0142], to replace the SiN  with a doped silicon or SiC based upon the teachings at [0081-0085,00110].
With respect to claims 1 and 3, it would have been obvious to form a SiN/p-Si/SiN/Ru similar to that taught at [0142] based upon the teaching of nitride outer layers as an alternative or oxides in table 2 and Ru layers as stable [00142] and couple this to a silicon frame known to be useful in the EUV pellicle art as evidenced by Zwol et al. WO 2017102379 at [0050].  

	With respect to claim 4,  a pellicle with a SiN/p-Si/SiN/Mo/Ru rendered obvious is similar to that taught at [0142] includes a polysilicon layer (p-Si), SiN base and cover layers, and Mo and Ru metal layers. The examiner notes that there are no limitations on the transmittance or reflectance. The examiner agrees that the reference does not teaches the thickness of the Ru(second metal) layer being thinner than the Mo (first metal) layer. Claims including this limitation are not rejected under this heading.

Claims 1-7,9,21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nikipelov et al. 20170205704, in combination with  Zwol et al. WO 2017102379 .
Nikipelov et al. 20170205704 teaches a pellicle membrane with a 58 nm p-Si core, and 1 nm Ru coating on each side has a transmittance of 87.8 at 13.5 nm. The coating of the pellicle with a 1 to 2 nm thick Ru layer on each side is disclosed.  A 60 nm p-Si membrane has a transmission of 90% [0113].  A pellicle membrane with a 11-12 nm SiNx core and a single 2 nm Ru cap layer yields about a 90% EUV transmittance.  Coating the Ru on both sides results in an additional 4% loss.  A 13 nm SiNx core with 2 nm of Ru on each side results in an 85% EUV transmission [0136].  The EUV transmission of various pellicles materials, including 60 nm of p-Si, 25 nm of SiC, 12 nm of Si3N4, (40 nm of p-Si with 3 nm of Ru), 19 nm of ZrB2 and 20 nm of ZrC is shown in in figure 10 [0139].  The core can be p-Si, Si3N4, SiC, ZrN, ZrB2, ZrC, MoB2, 2, LaB2, LaC, TiB2, TiC, p-Y, p-Zr, Be, C, B, B4C and composites or combinations of these [0106]. The use of doped p-Si is disclosed [0100] and the use of structures with 5 layers (figure 3) and more (figure 4) are disclosed.  The substrate (310) may be provided with cover layers of MoSi2, Si3N4, C3N4,ZrN or SiC (311,312) and  intermediate layers (313,314) which may reduce stress and/or prevent migration/diffusion [0082-0085-0090].  These layer can be doped [0086,0090]. Cap layers can be metals such as Ru, Ti, Nd, Pr, Mo, Nb, La, Zr,B, Y and Be [0108] and serve to increase pellicle (IR) emissivity and prevent oxidation [0103].  There can be a 1 nm or less thick barrier layer between the cap layer to prevent migration of Ru or Mo into the p-Si [0119-0121]
With respect to claims 1-3, it would have been obvious to mount the EUV pellicle film of 58 nm p-Si core, with a 1 to 2 nm thick Ru layer on each side taught at [0113] of Nikipelov et al. 20170205704, which would be expected to have a slightly lower transmittance than the 0.878 of the 58 nm p-Si core, with a 1 nm thick Ru layer on each side and to mount that on a silicon frame taught by Zwol et al. WO 2017102379 to provide support and separation from the mask it will be applied to. 
With respect to claims 1-3, it would have been obvious to modify the EUV pellicle film of 58 nm p-Si core, with 1 nm or 1 to 2 nm thick Ru layer on each side taught at [0113] of Nikipelov et al. 20170205704 by adding a <1nm Ti anti-migration layer between the p-Si core and one or both of the Ru layers as taught in claims 8 and 9 of Zwol et al. WO 2017102379, which would be expected to result in a slightly lower transmittance than the 0.878 of the 58 nm p-Si core, with a 1 nm thick Ru layer on each side and to mount that on a silicon frame taught by Zwol et al. WO 2017102379 to provide support and separation from the mask it will be applied to, noting the teaching of barrier layers to prevent the migration of Mo or Ru to the Si core at 
With respect to claims 1-3, it would have been obvious to modify the EUV pellicle film of 58 nm p-Si core, with 1 nm or 1 to 2 nm thick Ru layer on each side taught at [0113] of Nikipelov et al. 20170205704 by adding a <1nm Mo anti-migration layer between the p-Si core and one or both of the Ru layers as taught in claims 8 and 9 of Zwol et al. WO 2017102379, which would be expected to result in a slightly lower transmittance than the 0.878 of the 58 nm p-Si core, with a 1 nm thick Ru layer on each side and to mount that on a silicon frame taught by Zwol et al. WO 2017102379 to provide support and separation from the mask it will be applied to, noting the teaching of barrier layers to prevent the migration of Mo or Ru to the Si core at [0119-0121] of Nikipelov et al. 20170205704 with direction to maintain at least 85% EUV transmittance of more preferably being 85% or more at [0013] of Nikipelov et al. 20170205704 and that Mo is disclosed as migrating less than Ru at [0099] of Zwol et al. WO 2017102379.
With respect to claims 4 and 6, it would have been obvious to form a SiN/p-Si/SiN/Mo/Ru similar to the ZrO2/SiN/p-Si/SiN/Mo/Ru structure taught at [0142] of Zwol et al. WO 2017102379 based upon the teaching of nitride outer layers as an alternative to oxides in table 2 of Zwol et al. WO 2017102379 and the use of Si3N4 as a cover layer at [0082-0085-0090] of Nikipelov et al. 20170205704.
Further, with respect to claims 1 and 3-6, it would have been obvious to form a SiN/p-Si/SiN/Mo/Ru similar to the ZrO2/SiN/p-Si/SiN/Mo/Ru structure taught at [0142] of Zwol et al. WO 2017102379 based upon the teaching of nitride outer layers as an alternative to oxides in table 2 of Zwol et al. WO 2017102379 and the use of Si3N4 as a cover layer at [0082-0085-0090] 
Further with respect to claims 4 and 6-7, it would have been obvious to form a SiN/p-Si/doped Si/Mo/Ru similar to the ZrO2/SiN/p-Si/SiN/Mo/Ru structure taught at [0142] of Zwol et al. WO 2017102379 based upon the teaching of nitride outer layers as an alternative to oxides in table 2 of Zwol et al. WO 2017102379 and the use of Si3N4 as a cover layer at [0082-0085-0090] of Nikipelov et al. 20170205704 and to use a doped silicon layer as a cover layer between the p-Si and Mo layer based upon the teaching at [0086,0090] of Nikipelov et al. 20170205704.  
With respect to claims 4,6 and 9, it would have been obvious to form a SiN/p-Si/SiN/Mo/Ru similar to the ZrO2/SiN/p-Si/SiN/Mo/Ru structure taught at [0142] of Zwol et al. WO 2017102379 based upon the teaching of nitride outer layers as an alternative to oxides in table 2 of Zwol et al. WO 2017102379 and the use of Si3N4 as a cover layer at [0082-0085-0090] of Nikipelov et al. 20170205704 and the direction to using 5-20 nm thick Si layer based upon the teaching at [0095] of Zwol et al. WO 2017102379 .
With respect to claims 4,6 and 23, it would have been obvious to form a SiN/SiC/SiN/Mo/Ru similar to the ZrO2/SiN/p-Si/SiN/Mo/Ru structure taught at [0142] of Zwol et al. WO 2017102379 based upon the teaching of nitride outer layers as an alternative to oxides in table 2 of Zwol et al. WO 2017102379 and the use of Si3N4 as a cover layer at [0082-0085-0090] of Nikipelov et al. 20170205704 and the teachings that SiC is equivalent to p-Si at [0106] as a core material in Nikipelov et al. 20170205704
With respect to claims 4,6 and 23, it would have been obvious to modify the pellicle membrane of 11-12 nm SiNx core and a single 2 nm Ru cap layer yields about a 90% EUV transmittance of Nikipelov et al. 20170205704 by adding a Mo anti-migration layer as taught in 
With respect to claims 4,6 and 23, it would have been obvious to modify the pellicle membrane of 11-12 nm SiNx core and a single 2 nm Ru cap layer yields about a 90% EUV transmittance of Nikipelov et al. 20170205704 by replacing the SiNx core with SiC based upon the teachings with respect to figure 10 and the text at  [0106,0139] of Nikipelov et al. 20170205704, adding a Mo anti-migration layer as taught in Zwol et al. WO 2017102379 and increasing the thickness of the Ru layer to achieve a transmission of 85-87% based upon the direction to maintain at least 85% EUV transmittance of more preferably being 85% or more at [0013] of Nikipelov et al. 20170205704 and that Mo is disclosed as migrating less than Ru at [0099] of Zwol et al. WO 2017102379 and to couple this to a silicon frame known to be useful in the EUV pellicle art as evidenced by Zwol et al. WO 2017102379 at [0050].  

Claim 16 and 18-20 are allowed.
The prior art teaches the first metal layer is thinner than the overcoated second metal layer.
Claims 10-14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737